Counsel for both parties in the above-entitled cause have agreed that the judgment rendered therein is supported by the same evidence as that in the case of St. Louis   San FranciscoRailroad Company v. Shannon (reported in this volume)108 P. 401; the only difference in the two cases being that in the instant case the cause of action is for hay which was destroyed at the time the barn was burned for which the action above referred to was brought, and it is stipulated that the decision in this case shall follow the decision in the Shannon Case.
It follows, therefore, that the judgment of the trial court is affirmed.
All the Justices concur. *Page 853